Exhibit 10.2

 

EXECUTION COPY

TERMINATION AND AMENDMENT AGREEMENT

This Termination and Amendment Agreement (this “Agreement”) is made and entered
into as of August 2, 2006 by and among AEP Industries Inc., a Delaware
corporation (the “Company”), J. Brendan Barba (“Mr. Barba”), Bradley Louis
Radoff (“Mr. Radoff”) and Third Point Partners Qualified L.P., a Delaware
limited partnership, Third Point Partners L.P., a Delaware limited partnership,
Third Point Resources L.P. (formerly Banzai Partners L.P.), a Delaware limited
partnership, Third Point Offshore Fund, Ltd., a Cayman Islands limited liability
exempted company, Third Point Ultra Ltd. (formerly Points West International
Investments Ltd.), a British Virgin Islands limited liability company, Third
Point Resources Ltd. (formerly Banzai Offshore Fund, Ltd.), a Cayman Islands
limited liability exempted company (together with Mr. Radoff, “Sellers”), and
Third Point LLC, a Delaware limited liability company (“Third Point”).

W I T N E S S E T H

WHEREAS, the Company, Sellers (other than Mr. Radoff) and Third Point have
entered into a Purchase Agreement (the “Purchase Agreement”), made and entered
into as of August 1, 2006, by and among the Company, AEP Industries Finance Inc.
(“Buyer”), a Delaware corporation and a wholly owned subsidiary of the Company,
Sellers (other than Mr. Radoff), Third Point and Daniel S. Loeb, managing member
of Third Point, pursuant to which Sellers (other than Mr. Radoff) will sell, and
Buyer and the Company will purchase, an aggregate number of shares of common
stock, par value $0.01 per share, of the Company having an aggregate purchase
price of $30,600,000 as determined therein;

WHEREAS, the Purchase Agreement requires that the Company, Buyer and Sellers
(other than Mr. Radoff) effect the termination of certain governance related
rights of Sellers and Third Point and obligations of the Company and Mr. Barba
under Article II of the Agreement (the “Third Point Agreement”), dated as of
February 4, 2005, by and among the Company, Sellers and Mr. Barba; and

WHEREAS, the Company, Mr. Barba, Sellers and Third Point each desire to effect
such termination in accordance with Section 6.2(a) of the Third Point Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

Section 1.               Termination and Amendment.  The Third Point Agreement
is hereby amended by deleting Article II in its entirety.  Each of Sellers and
Third Point (for itself and each of its Affiliates) hereby unconditionally,
irrevocably and forever (a) waives any and all of its rights, interests and
claims that it ever had, now has or ever may have or claim to have against Mr.
Barba and the Company (including its successors and assigns and any of its
present or former directors, officers, employees or agents) pursuant to such
Article and (b) releases and discharges Mr. Barba and the Company (including its
successors and assigns and any of its present or former directors, officers,
employees or

 


--------------------------------------------------------------------------------


agents) from any and all obligations of any kind or character whatsoever
thereunder.  Except as expressly amended hereby, the Third Point Agreement shall
remain in full force and effect.  For the avoidance of doubt, the parties hereto
do not intend that this Agreement should limit or otherwise affect the
registration rights set forth in Article III of the Third Point Agreement in
respect of the Registrable Securities (as defined therein) that are not
Purchased Shares (as defined in the Purchase Agreement), which registration
rights shall remain in effect in accordance with the terms of the Third Point
Agreement.

Section 2.               Governing Law; Submission to Jurisdiction.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without giving effect to choice of law principles
thereof that would cause the application of the laws of any other jurisdiction. 
Each of the parties irrevocably submits to the exclusive jurisdiction and
service and venue in any federal or state court sitting in the State of Delaware
for the purposes of any action, suit or proceeding arising out of or with
respect to this Agreement.  Each of the parties irrevocably and unconditionally
waives any objections to the laying of venue of any action, suit or proceeding
relating to this Agreement in any federal or state court sitting in the State of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY.

[SIGNATURE PAGES FOLLOW]

 

2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

AEP INDUSTRIES INC.

 

 

 

 

 

 

 

By:

/s/ PAUL M. FEENEY

 

 

Name:

Paul M. Feeney

 

Title:

Executive Vice President, Finance and

 

 

Chief Financial Officer

 

 

 

THIRD POINT LLC

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

THIRD POINT PARTNERS QUALIFIED L.P.

 

 

 

By:

Third Point Advisors LLC, its general
partner

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

THIRD POINT PARTNERS L.P.

 

 

 

 

 

By:

Third Point Advisors LLC, its general
partner

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

[Termination and Amendment Agreement]


--------------------------------------------------------------------------------




 

THIRD POINT RESOURCES L.P.

 

 

 

 

By:

Third Point Advisors LLC, its general
partner

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

THIRD POINT OFFSHORE FUND, LTD.

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

THIRD POINT ULTRA LTD.

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

THIRD POINT RESOURCES LTD.

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

BRADLEY LOUIS RADOFF

 

 

 

 

 

/s/ BRADLEY LOUIS RADOFF

 

 

Name:  Bradley Louis Radoff

 

 

[Termination and Amendment Agreement]


--------------------------------------------------------------------------------




 

J. BRENDAN BARBA

 

 

 

 

 

/s/ J. BRENDAN BARBA

 

 

Name:  J. Brendan Barba

 

 

[Termination and Amendment Agreement]


--------------------------------------------------------------------------------